PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/197,577
Filing Date: 3 Aug 2011
Appellant(s): SHEN et al.



__________________
John P. Wagner. Jr. (Reg. No. 35,398)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed December 9, 2020 appealing from the final office Action mailed on August 11, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
With respect to claim 1, Appellant argues that Examiner has erred in the understanding of the claimed features which in the most basic version states that: a first user creates a “virtualized machine”, a second user “modifies the virtualized machine, and sells access to the modified virtualized machine” and a third user pays for and utilizes the modified virtualized machine, wherein the first user and the second user both “share profits from the third parties payment” for the “modified virtual machine.”
In response Examiner respectfully disagrees and submits as a preliminary matter that the claimed invention is 101 but since Examiner did not make that rejection,  that will not be discussed here. 
However Ginter in its most basic version states that: a first publisher or creator [user] creates a Virtual distributed Environment (VDE content container) [“virtualized machine”], a second distributor or retailer [user] modifies the Virtual distributed Environment (VDE content container) [“modifies the virtualized machine], and sells access to the modified Virtual distributed Environment (VDE content container) [modified virtualized machine”] and a third user or consumer or customer or end-user pays for and utilizes the modified (VDE content container) “virtualized machine”, wherein the first user and the second user both “share profits from the third parties payment” for the Virtual distributed Environment (VDE content container) “modified virtual machine.” Essentially the only difference between Ginter and the current application is the use of the claim phrase “virtual machine” which in broadest reasonable interpretation is equivalent to the Ginter’s distributed virtual machine environment.
Appellant further argues with respect to claim 1,  that neither references teach or suggest “publishing availability of said virtualized machine…such that the virtualized machine is searchable by a second user through user interface” and publishing the virtualized machine with improvement added by the second user”.
In response and as previously argued what is actually created in Ginter is the virtual distributed environment (VDE content container) that contains the published objects (software licensing and transaction for a virtual distributed environment) which is equivalent to the claimed “software licensing and transaction for a virtualized machine….”  Ginter at col. 19, lines 11-28, not only creates a virtual distributed environment (VDE content container) that contains the published objects (software licensing and transaction for a virtual distributed environment) but also publishing availability of said virtual distributed environment (VDE content container)…such that the virtual distributed environment (VDE content container) is searchable by a second user through user interface” and publishing the virtual distributed environment (VDE content container) with improvement added by the second user” and for this reason the claim rejection should be sustained. 
However even if it is adjudged that Ginter does not disclose the limitation, then Khalid does teach or suggest the claimed limitation: “publishing by a computer, of a first user such that the virtualized machine is searchable by a second user through a user interface. This is because Khalid at paragraph [0093] does teach or suggest that “Block 1610 represent a software manufacturer or content owner who packages their product using some publishing tool and publish in the content cloud (block 1680) so that other users can use the product… The package can be deployed as a virtual appliance where user creates a VM that has installed application.  User simply subscribes the VM for a specific time.  Once user subscribes the VM, it can be deployed on user's mini-cloud system.”; See also 0099. For this reason the claim limitation is met and the rejection should be sustained.
Appellant further argues with respect to claim 1 that neither of references teach or suggest: “enabling, by said computer, transacting between the first user and the second user, the transacting being specific to access of the virtualized machine by the second user”
In response Examiner respectfully disagrees and submits that Ginter at col. 270, lines 40-col. 271, line 35, discloses that “A VDE electronic negotiation between two parties may be used to resolve the desired, permitted, and optional terms.  The result of the electronic negotiation may be a finalized set of rules and control information that specify a completed electronic contract.  A simple example is the scenario for purchasing software described above adding the ability of the purchaser to select a method of payment (VISA, Mastercard, or American Express).  A more complex example is a scenario for purchasing information in which the price paid depends on the amount of information about the user that is returned along with a usage audit trail.  In this second example, the right to use the content may be associated with two control sets.  One control set may describe a fixed ("higher") price for using the content.  Another control set may describe a fixed ("lower") price for using the content with additional control information and field specifications requiring collection and return the user's personal information.” Based on the above the claim limitation is met and the rejection should be sustained.
Appellant further argues with respect to claim 1 that neither of the references teach or suggest: “publishing the virtualized machine with an improvement added by the second user” and “registering the virtualized machine with the improvement... such that the second user, that distributes the virtualized machine with the improvement” as recited in Claim 1.
In response Examiner respectfully disagrees and submits that Ginter clearly discloses as shown in the rejection: “publishing the virtualized machine with an improvement added by the second user” For example Ginter at col. 285, line 65-col. 286, Line 5, discloses that “Adding new content to objects is an important aspect of authoring provided by the present invention.  Providers may wish to allow one or more users to add, hide, modify, remove and/or extend content that they provide.  In this way, other users may add value to, alter for a new purpose, maintain, and/or otherwise change, existing content.”; see also col. 338, lines 29-50. Based on the above the claim limitation is met and the rejection should be sustained.
With respect to “registering the virtualized machine with the improvement... such that the second user, that distributes the virtualized machine with the improvement” Ginter further teaches at col. 111, lines 42-58, that “Container manager 764 may then write the new object to object repository 687, and the user or the electronic appliance may "register" the new object by including appropriate information within secure database 610.”; col. 185, lines 52-68; col. 309, lines 55-68; col. 140, lines 10-25, which discloses that “The methods 1000 contained by a traveling object will typically include an installation procedure for "self registering" the object using the permission records 808 in the object (e.g., a REGISTER method).  This may be especially useful for objects that have time limited value, objects (or properties) for which the end user is either not charged or is charged only a nominal fee (e.g., objects for which advertisers and/or information publishers are charged based on the number of end users who actually access published information. Based on the above the claim limitation is met and the rejection should be sustained.
Applicant further argues that neither the users or second user of Ginter is providing access to a virtualized machine. 
In response Examiner respectfully disagrees and submits that the first user (content publisher or creator) and the second user (distributor or retailer) is providing access to distributed virtual environment (VDE content container) to end-users or customers and for this reason the rejection should be sustained.
Applicant further argues with respect to claim 1 that neither references teach or suggest: determining, by said computer, a transaction protocol that defines a transaction between the first user and the second user, the transaction protocol including a scope of access to the virtualized machine by the second user 
In response Examiner respectfully disagrees and submits that Ginter teach or suggest that claimed limitation: determining, by said computer, a transaction protocol that defines a transaction between the first user and the second user, the transaction protocol including a scope of access to the virtualized machine by the second user. For example Ginter at col. 270, lines 40-col. 271, line 35, discloses that “A VDE electronic negotiation between two parties may be used to resolve the desired, permitted, and optional terms.  The result of the electronic negotiation may be a finalized set of rules and control information that specify a completed electronic contract.  A simple example is the scenario for purchasing software described above adding the ability of the purchaser to select a method of payment (VISA, Mastercard, or American Express).  A more complex example is a scenario for purchasing information in which the price paid depends on the amount of information about the user that is returned along with a usage audit trail.  In this second example, the right to use the content may be associated with two control sets.  One control set may describe a fixed ("higher") price for using the content.  Another control set may describe a fixed ("lower") price for using the content with additional control information and field specifications requiring collection and return the user's personal information.” Based on the above, the claim limitation is met and the rejection should be maintained.
Applicant further argues with respect to claim 1 that neither of references teach or suggest: determining, by said computer, a sum of money to collect from the second user for the first user based on a payment scheme, wherein the payment scheme is based on the transaction protocol
In response Examiner respectfully disagree and submits that Ginter does teach or suggest “determining, by said computer, a sum of money to collect from the second user for the first user based on a payment scheme, wherein the payment scheme is based on the transaction protocol. For example Ginter at col. 312, lines 45-68, discloses that “One factor in a potentially ongoing financial relationship between the repository and author 3306A may relate to usage of submitted content by end users 3310.  For example, author 3306A may negotiate an arrangement with the repository wherein the repository is authorized to keep 20% of the total revenues generated from end users 3310 in exchange for maintaining the repository services (e.g. making content available to end users 3310, providing electronic credit, performing billing activities, collecting fees, etc. Based on the above, the claim limitation is met and the rejection should be sustained.
Appellant further argues that none of the parties mentioned in the Examiner’s rejection are modifying 	a virtualized machine or even mentioning the modifying of a virtual machine.
In response Examiner respectfully disagrees and submits that in Ginter a first publisher or creator creates a Virtual distributed Environment (VDE content container) [“virtualized machine”], a second distributor or retailer modifies the Virtual distributed Environment (VDE content container) [“modifies the virtualized machine], and sells access to the modified Virtual distributed Environment (VDE content container) [modified virtualized machine”] and a third user consumer or customer or end-user pays for and utilizes the modified VDE content container “virtualized machine”, wherein the first user and the second user both “share profits from the third parties payment” for the “modified virtual machine.” Based on the above the parties in Ginter does modify virtual distributed environment (VDE content container) contrary to Applicant argument and for this reason the rejection should be sustained.
Appellant further argues with respect to claim 1, that while the cited references Ginter, Khalid, Wisdom and Alve contain products that may utilize or be packaged within a virtualized machine, the cited references are silent in regard to and have nothing to do with a first user who creates virtualized machine, a second user who may modify the virtualized machine, and sell the modified virtualized machine, and a third user who may buy and utilize the modified virtualized machine as they see fit, with the first user and the second user sharing profits.
In response Examiner respectfully disagrees and submits Ginter in view of Khalid, Wisdom and Alve does teach or suggest the claimed virtual machine as claimed by the Applicant. For example, Ginter in view of Khalid, Wisdom and Alve does teach and is not silent regarding a “a first user who creates virtualized machine, a second user who may modify the virtualized machine, and sell the modified virtualized machine, and a third user who may buy and utilize the modified virtualized machine as they see fit, with the first user and the second user sharing profits. This is because Ginter in view of Khalid, Wisdom and Alve clearly teaches “computer-implemented method of software licensing and transaction conducted within virtual distributed environment (VDE) containers implemented in virtual appliance which is equivalent to the claimed virtualized machine. In fact Ginter is replete with a “computer-implemented method of software licensing and transaction for a virtualized machine in a cloud environment by using a server device” as claimed. Even if it is adjudged that Ginter does not disclose the limitation, then Khalid does teach or suggest the claimed limitation: “publishing availability of said virtualized machine. This is because Khalid at paragraph [0093] does teach or suggest that “Block 1610 represent a software manufacturer or content owner who packages their product using some publishing tool and publish in the content cloud (block 1680) so that other users can use the product… The package can be deployed as a virtual appliance where user creates a VM that has installed application.  User simply subscribes the VM for a specific time.  Once user subscribes the VM, it can be deployed on user's mini-cloud system.”; See also [0099]. The notion that somehow the VDE of Ginter, Khalid, Wisdom and Alve is not equivalent and/or not suggestive of the Applicant’s claimed virtual machine is simply a mischaracterization. For this reason the claim limitation is met and the rejection should be sustained.
With respect to claims 2-4, 6-8, and 10-19, Appellant argues that these claims depend from claim 1 and therefore allowable by virtue of their dependency from claim 1.
In response Examiner respectfully disagrees and submits that these claim are neither allowable by virtue of their dependency from claim 1 nor for their own individually recited features contained therein.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685         
                                                                                                                                                                                               /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.